         Case 1:19-cr-00104-SPW Document 99 Filed 01/13/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                 CR 19-104-BLG-SPW


                        Plaintiff,

           vs.                             ORDER


 WILFREDO CHAVARRIA and
 AMANDA HOPE GREWATZ


                        Defendants.




      Upon the United States' Motion to Dismiss with Prejudice Forfeiture

Allegation (Doc. 98), and for good cause shown,

     IT IS HEREBY ORDERED that the forfeiture allegation contained in the

indictment is DISMISSED WITH PREJUDICE.


     The Clerk of Court is directed to notify the parties ofthe making of this

Order.


     DATED this                January, 2021.




                                      SUSAN P. WATTERS
                                      United States District Court Judge
